DETAILED ACTION
This Office action is responsive to Applicant's amendment filed 11/19/21.  Claims 1-10, 12, 14-17, and 19-20 are amended.  No claims have been added or canceled.  Claims 1-20 are to be allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art teaches of continual audience synchronization (see Non-Final rejection dated 9/2/21).  However, prior art fails to explicitly teach of, and it would not have been obvious to one of ordinary skill in the art at the time of the invention to have, a system for network content delivery comprising: one or more processors; and one or more memory resources storing instructions that, when executed by the one or more processors, cause the system to: identify digital content distribution criteria, a targeted list of users corresponding to a plurality of lead devices, and a plurality of content delivery networks; synchronize the targeted list of users with a plurality of targeted digital audiences of the plurality of content delivery networks by transmitting the targeted list via corresponding application programming interfaces of the plurality of content delivery networks; identify online channel lead interactions of the plurality of lead devices corresponding to the targeted list of users and additional online channel lead interactions of a set of additional users corresponding to additional lead devices; generate an updated targeted list of users by comparing the digital content distribution criteria, the online channel lead interactions, and the additional online channel lead interactions; and automatically synchronize the plurality of content delivery networks utilizing timestamped snapshots of the updated targeted list of users with the plurality of targeted digital audiences of the plurality of content delivery networks by transmitting the timestamped snapshots of the updated targeted list of users via the application programming interfaces of the plurality of content delivery networks prior to satisfying a threshold number of users corresponding to lead devices to add or remove from the targeted list at the plurality of content delivery networks, with the combination of all limitations as claimed. 
As for the 2019 PEG, while the claims do recite an abstract idea (Certain Methods Of Organizing Human Activity), the limitations drawn to utilizing timestamped snapshots and the nuances of how the synchronization step is being performed go beyond generally linking the use of the judicial exception to a particular technological environment or field of use to actually apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294. The examiner can normally be reached Mondays, Tuesdays, and Thursdays, 9:00a-3:00p, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683